IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1129
                               Filed July 20, 2022


WILLIAM D. BEEMAN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Mark Fowler,

Judge.


      William Beeman appeals the summary disposition of his application for

postconviction relief.   AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED.


      Joshua A. Tepfer of Exoneration Project, Chicago, Illinois, Tricia J. Rojo

Bushnell of Midwest Innocence Project, Kansas City, Missouri, and Erica A.

Nichols Cook of State Public Defender’s Office, Des Moines, attorneys for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Greer, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


MULLINS, Senior Judge.

I.     Background

       We recently surveyed William Beeman’s varying paths through the criminal

justice system over the last four decades, beginning with the facts precipitating his

1980 conviction for first-degree murder—the acts underlying which the State

theorized occurred on April 21, 1980—and ending with his 2020 motion for a new

trial in the criminal case based on his claim he

       “discovered, for the first time, evidence that the State long withheld
       in violation of Brady v. Maryland, 373 U.S. 83 (1963),” namely
       witnesses who believed to have seen the victim alive after April 21
       and when Beeman had an alibi, detailed information about several
       other suspects law enforcement pursued, other witnesses unknown
       to the defense, and new scientific evidence disputing the State’s
       theory of the date of the victim’s death.

State v. Beeman, No. 20-1288, 2021 WL 4891010, at *1 (Iowa Ct. App. Oct. 20,

2021), further review denied (Mar. 30, 2022).1 The motion for a new trial was

denied by the district court in October 2020,2 and Beeman appealed.3




1 Along the way, Beeman filed two applications for postconviction relief, a federal
habeas action, and a motion to correct an illegal sentence, all of which were
denied.
2 The order denying the motion for a new trial was entered in August, but the ruling

denying Beeman’s motion to reconsider, enlarge, or amend was not issued until
October.
3 We treated the appeal as a petition for writ of certiorari and granted the writ. See

Beeman, 2021 WL 4891010, at *2. The issue we addressed on appeal was
whether Beeman was entitled to a new trial on his claim that that State withheld
exculpatory evidence, namely witnesses and alternate suspects, in violation of
Brady. See id. at *3–5. Ultimately, we annulled the writ of certiorari because we
were “unable to conclude the alleged exculpatory evidence ‘could reasonably be
taken to put the whole case in such a different light as to undermine confidence in
the verdict’ and evidence does not entitle Beeman to a new trial.” Id. at *5 (quoting
State v. Barrett, 952 N.W.2d 308, 313 (Iowa 2020)).
                                           3


       About two months later, and while the appeal from the denial of the motion

for a new trial was pending, Beeman filed a PCR application. He argued he was

entitled to a new trial due to the following: (1) actual innocence under Schmidt v.

State, 909 N.W.2d 778 (Iowa 2018) based on newly discovered witnesses and

scientific evidence,4 (2) the State’s suppression of exculpatory evidence—the

witnesses and alternate suspects—in violation of Brady,5 (3) the State’s alleged

presentation of “false testimony,”6 (4) the State’s bad faith “destruction of the

biological evidence,”7 (5) “the admission and use of [his] unreliable confession

violate[d] his constitutional rights to due process,”8 and (6) “trial counsel was

ineffective in failing to present scientific expert testimony on time of death.”9

       The State responded with a motion for summary disposition, asserting the

application was barred by the statute of limitations and his claims were already


4 The claim of actual innocence was based on the same witnesses and expert
testimony from a pathologist concerning time of death upon which Beeman based
his motion for a new trial.
5 This claim was essentially identical to the claim raised in Beeman’s motion for a

new trial, that the State suppressed an alternate-suspect list and witnesses who
allegedly saw the victim alive after April 21.
6 This claim was based on deposition testimony of a deputy about the exact time

the victim participated in a phone call from a spa shortly before her death and a
special agent’s testimony about how many witnesses he recalled that claimed to
have seen the victim after April 21.
7 This claim related to the allegation that the State destroyed a sexual assault kit

of the victim.
8 This claim was based on the assertion that “new evidence learned from the

academic study of false confessions and interrogations shows that Beeman’s
confession was not voluntary.” Beeman also argued his confession was not
corroborated by other evidence.
9 In denying Beeman’s motion for a new trial, the district court found Beeman’s

offered expert testimony on time of death was not “new,” since the science
underlying the expert’s opinion existed at the time of trial.             Apparently
acknowledging the court was correct on this, Beeman’s PCR application alleged
his criminal trial counsel was ineffective in not presenting expert testimony on this
science.
                                           4


litigated or should have been raised in prior pursuits for relief. In his resistance,

Beeman argued each of his “grounds for relief shares a nexus with a newly

discovered fact so that the exception to the time bar in [s]ection 822.3 applies to

each claim” and “[t]his new evidence also provides sufficient reasons for why these

claims were not included” in prior applications.

       At the hearing on the motion, the State added all of the issues were also

impacted by the resolution of the pending appeal from the denial of Beeman’s

motion for a new trial in the criminal case. Beeman responded “[t]he fact that [he]

also filed a motion for new trial in the criminal case has no bearing on a PCR.”

       In its July 2021 ruling, the court noted the issues raised in Beeman’s “motion

for a new trial are very similar or the same as the issues presented for [PCR].”

While the court noted Beeman’s claims of actual innocence and ineffective

assistance of counsel were not addressed in conjunction with the motion for a new

trial, it found they were “still interwoven with the issues raised in the motion for new

trial.” So the court found the pendency of the appeal rendered all claims not ripe

for adjudication, and the court dismissed the PCR application as premature.

       Beeman filed a combined motion to reconsider, enlarge, or amend or stay

the proceedings pending the outcome of the appeal in the criminal case. While

Beeman agreed “it may be sound judicial administration to stay the PCR

[a]pplication pending the outcome of the appeal,” he asserted “the appeal does not

alter or remove this [c]ourt’s jurisdiction to hear the PCR [a]pplication.” In the event

the court determined resolution of the appeal was a prerequisite to consideration

of his claims, Beeman requested the court to say the PCR proceeding until the

appeal was decided. He also argued his application raised issues distinct from
                                        5


those pending on appeal. The court denied the motion, adhering to its position

that the application was premature because potential remedies that could result

on appeal were not exhausted. Beeman appeals.

II.    Standard of Review

       We ordinarily review summary disposition rulings in PCR proceedings for

legal error, but our review is de novo when claims of ineffective assistance of

counsel come into play. Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019).

III.   Analysis

       On appeal, Beeman argues summary disposition of his application on the

basis that it was premature was error because “there is no precedent that supports

dismissal as premature because of a pending appeal.” He requests that we

reverse and remand for consideration on the merits or the issuance of a stay during

the pendency of the appeal rather than dismissal. As to the merits, he also points

out the appeal only concerned the pursuit of a new trial based on the State’s

alleged Brady violation, while his PCR application raised several additional claims

based on purported newly discovered evidence.           Finally, Beeman submits

summary disposition was improper because genuine issues of material fact

remain.

       The State responds the district court was correct to dismiss the application

as premature for purposes of not issuing “a ruling that reached a different,

incompatible conclusion about the same evidence.”        But the State agrees “it

probably would also have been permissible for the PCR court to stay this action,

until Beeman’s appeal concluded.” The State argues it does not matter, though,

because a dismissal order not addressing the merits and allowing Beeman to refile
                                           6


when his appeal concluded would have the same effect as the issuance of a stay.

All that said, the State submits “it would be correct to affirm . . . on the grounds that

were urged in the State’s motion for summary disposition.”

       We agree with the parties that a stay of the proceeding until resolution of

the appeal was a permissible option. And the court justified its entry of summary

disposition on the ripeness doctrine.          That doctrine’s purpose is to protect

administrative agencies from judicial interference through avoidance of premature

adjudication until formal administrative action. See State v. Tripp, 776 N.W.2d 855

859 (Iowa 2010). In the PCR realm, an adverse disposition based on the ripeness

doctrine is normally only justified in those proceedings in which some form of

administrative action is to be formalized in the future. See, e.g., Godfrey v. State,

No. 18-0819, at *2 (Iowa Ct. App. May 15, 2019); Murray v. State, No. 17-1770,

2018 WL 4361053, at *2 (Iowa Ct. App. Sept. 12, 2018); Anderson v. State, No. 17-

0691, 2018 WL 1634879, at *1 (Iowa Ct. App. Apr. 4, 2018); Crady v. State, No.

16-0537, 2016 WL 7393912, at *1 (Iowa Ct. App. Dec. 21, 2016); Moore v. State,

No. 13-1548, 2014 WL 3748321, at *1–2 (Iowa Ct. App. July 30, 2014). That is

not what we have here.

       Although we agree with the district court that the issues before it would not

be ready for adjudication until the appeal on the motion for new trial concluded,

that does not support a conclusion that the State was entitled to judgment as a

matter of law, which is the standard for granting summary disposition. See Iowa

Code § 822.6(3) (2020). Our decision would unquestionably impact, and perhaps

control, the PCR proceeding or parts of it, but its pendency did not render

Beeman’s application hypothetical or speculative. See State v. Iowa Dist. Ct., 616
                                          7


N.W.2d 575, 578 (Iowa 2000) (noting “[a] case is ripe when it presents an actual,

present controversy, as opposed to one that is merely hypothetical or

speculative”). So we agree with Beeman that the pending appeal did not entitle

the State to judgment as a matter of law, and entry of summary disposition on that

basis was therefore error.10

       That brings us to the State’s request to affirm on grounds urged by the State

below but not relied on by the court in granting summary disposition. See King v.

State, 818 N.W.2d 1, 11 (Iowa 2012) (“[W]e will uphold a district court ruling on a

ground other than the one upon which the district court relied provided the ground

was urged in that court.” (citation omitted)). Beeman responds the summary

disposition record is insufficient to facilitate our ability to do so. We will address

each of Beeman’s claims for relief in turn.

       The State argued Beeman’s actual innocence claim was time-barred as to

the scientific evidence and already litigated as to the allegedly suppressed

evidence.    The record is undisputed that the expert testimony provided by

Dr. Andrew Baker is not new and could have been raised within the limitations


10 Even if we were to assume without deciding that dismissal as premature was
also a permissible option, and agreeing with the State that Beeman would
inevitably refile following the conclusion of the appeal, the question becomes which
option was better? At this juncture, and in light of the fact that the appeal in the
criminal case has concluded and considering judicial economy and lack of
prejudice to the State, we would still find the better option is to reverse summary
disposition and remand to the district court for the proceeding to be picked up
where it left off, as opposed to starting the exact same proceeding from scratch.
Cf. Kent Feeds, Inc. v. Manthei, 646 N.W.2d 87, 90 (Iowa 2002) (noting
consolidation of actions sharing “common questions of law or fact” is “a method of
achieving judicial economy in the proper case” “unless a party will suffer prejudice
as a result”); Shelton v. Tr. Created by Joint Tr. Agreement of Shelton, No. 20-
1006, 2021 WL 5458088, at *3 (Iowa Ct. App. Nov. 23, 2021) (discussing
consolidation as “a means to achieve judicial economy”).
                                         8


period. So it does not serve to except Beeman from the statute of limitations. See

Quinn v. State, 954 N.W.2d 75, 77 (Iowa Ct. App. 2020) (“Schmidt does not apply

to overcome the statute of limitations where the evidence put forward to support a

claim of actual innocence was available to the applicant or could have been

discovered with due diligence within the limitations period.”). As to the allegedly

suppressed evidence, witnesses who reported seeing the victim alive beyond the

theorized time of her death, that claim for relief was litigated in conjunction with

Beeman’s motion for a new trial, which ended in our conclusion that disclosure of

the evidence would not have created a reasonable probability of a different

outcome. See Beeman, 2021 WL 4891010, at *3–5. The same evidence certainly

cannot clearly and convincingly show “that, despite the evidence of guilt supporting

the conviction, no reasonable fact finder could convict the appellant of the crime[]

. . . in light of all the evidence, including the newly discovered evidence.” See

Schmidt, 909 N.W.2d at 797.11 That ground for relief, which has been finally


11  We acknowledge the somewhat differing standards between grounds for
granting relief on a motion for a new trial as compared to a PCR application. A
motion for new trial may be granted “[w]hen the defendant has discovered
important and material evidence in the defendant’s favor since the verdict, which
the defendant could not with reasonable diligence have discovered and produced
at the trial.” Iowa R. Crim. P. 2.24(2)(b)(8). But when Brady is used as the vehicle
to obtain a new trial based on the new evidence, the party seeking a new trial must
show materiality—a reasonable probability of a different outcome. See State v.
Barrett, 952 N.W.2d 308, 313 (Iowa 2020). That is how we addressed Beeman’s
pursuit of a new trial based on Brady. See Beeman, 2021 WL 4891010, at *3–5.
An applicant for PCR based on “evidence of material facts, not previously
presented and heard” under section 822.2(1)(d) must show, by a preponderance
of the evidence “that the evidence would have changed the result of the trial.”
Moon v. State, 911 N.W.2d 137, 151 (Iowa 2018) (citation omitted). But a claim of
actual innocence requires a showing by clear and convincing evidence that “no
reasonable juror could have found the applicant guilty in light of the new evidence.”
Schmidt, 909 N.W.2d at 795. Our prior conclusion that the evidence lacked
materiality is tantamount to conclusions that the evidence would not have changed
                                          9


adjudicated in another proceeding Beeman took to secure relief, cannot be the

basis for relief in a subsequent application.12 See Iowa Code § 822.8. Turning to

Beeman’s claim for relief based on the State’s violation of Brady, our appellate

decision serves as a head-on final adjudication on that issue as well. See id.

       Beeman’s claim that the State presented false testimony at trial was not an

issue we were meaningfully pinpointed to in the appeal. But Beeman’s application

only asserted a deputy provided false or incorrect testimony in his deposition about

L.D., a supposed alternate suspect. Yet, the rules of law he cites only afford relief

when false testimony is employed at trial. And this claim is, in reality, an offshoot

of Beeman’s claim of a Brady violation based on the State’s alleged failure to

disclose information about alternate suspects, including L.D., a claim for relief we

already rejected. See Beeman, 2021 WL 4891010, at *3 (“As to the State’s

consideration of alternate suspects, the record is undisputed that the defense was

informed that law enforcement had up to eleven suspects in mind. The defense

did not pursue that information any further.       Any evidence about alternative

suspects could have been obtained and produced at trial with reasonable

diligence, . . . and the defense knew about the existence of alternative suspects,

so the evidence was not suppressed within the meaning of Brady.”). Having been

available to Beeman within the limitations period, this is not new evidence that

serves as a new ground of fact to except him from the limitations period. Turning

to Beeman’s claim relating to a special agent’s trial testimony that he did not recall



the result of the trial, and reasonable jurors could have found Beeman guilty even
considering the new evidence.
12 We note Beeman applied for further review following our decision, and the

supreme court denied the application.
                                           10


more than one witness reporting they saw the victim after April 21, this is also an

offshoot of Beeman’s Brady claim, and we already concluded evidence about the

specific witnesses who believed they might have seen the victim could not

“reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.” Id. at *5. Beeman’s false testimony claim is really only

a repackaging of claims that are the subjects of a final adjudication, so summary

disposition was proper on this claim.

       Next, Beeman’s challenge to the voluntariness of his confession is likewise

the subject of a final adjudication. See id. (“While Beeman continues to maintain

in this appeal that his confession was coerced, that ship has sailed.”); see also

Beeman v. Iowa, 108 F.3d 181, 184–85 (8th Cir. 1997), cert. denied 522 U.S. 846

(1997); State v. Beeman, 315 N.W.2d 770, 778–79 (Iowa 1982).13 And Beeman’s

claim of ineffective assistance of criminal trial counsel for failing to present expert

testimony on time of death is unquestionably time-barred.

       So we agree with the State’s alternative arguments below that summary

disposition was proper on the foregoing claims as either time-barred by the statute

of limitations or already the subject of a final adjudication in another proceeding

Beeman has taken to secure relief. See Iowa Code §§ 822.3, .8. That leaves us

with Beeman’s claim relating to the destruction of biological evidence. The record

discloses that, at least at this point, no one really knows what happened to the

evidence or when it disappeared.            The record also indicates the factual


13 Overruled by State v. Heemstra, 721 N.W.2d 549, 558 (Iowa 2006), (holding
“that, if the act causing willful injury is the same act that causes the victim’'s death,
the former is merged into the murder and therefore cannot serve as the predicate
felony for felony-murder purposes”).
                                          11


underpinnings of this claim are still being developed. So we find the existence of

genuine issues of material fact on this claim sufficient to survive summary

disposition. We reverse the entry of summary disposition on this claim and remand

for further proceedings.

IV.    Conclusion

       We conclude the State was not entitled to judgment as a matter of law on

the basis cited by the district court. With the exception of Beeman’s claim relating

to the State’s alleged destruction of biological evidence, we find the entry of

summary disposition was proper as either time-barred by the statute of limitations

or already the subject of a final adjudication in another proceeding Beeman has

taken to secure relief, as was alternatively argued by the State in the district court.

We reverse the entry of summary disposition on the destruction-of-evidence claim,

affirm the entry of summary disposition on all other claims, and remand for further

proceedings.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.